Citation Nr: 1416080	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  07-31 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory disorder to include as due to exposure to asbestos. 

2.  Entitlement to service connection for an acquired psychiatric disorder as secondary to a chronic respiratory disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1957 to August 1957.  He also served with Reserve components at various times. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

These matters were previously remanded by the Board in August 2011 and in October 2013, and now return for appellate review.  In August 2011, the Board remanded the claims of entitlement to service connection for a low back disability, a chronic respiratory disorder and an acquired psychiatric disorder as secondary to a chronic respiratory disorder, for additional development.  This case was again before the Board, in October 2013, when the claim of entitlement to service connection for a low back disability was denied.  Additionally, in October 2013, the claims of entitlement to service connection for a chronic respiratory disorder, and an acquired psychiatric disorder, as secondary to a chronic respiratory disorder, were remanded by the Board for additional development.  As discussed below, the Board finds that there has not been substantial compliance with October 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims for entitlement to service connection for depression and entitlement to service connection for COPD and related lung issues have been characterized broadly, as listed on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As to the issue of entitlement to service connection for a chronic respiratory disorder, the Board finds that the development requested by the Board's October 2013 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The August 2011 Board remand instructions directed the RO/AMC to obtain legal documentation of the Veteran's name change, to conduct VA examinations of the back and respiratory system, if warranted to obtain a VA psychiatric examination, and then to re-adjudicate the claims.  In October 2013, VA received legal documentation of the Veteran's name change.  In January 2012, VA examinations of the spine and respiratory system were provided.  In February 2012, another VA respiratory examination was provided.  Finally, a November 2012 supplemental statement of the case (SSOC) re-adjudicated the claims on appeal.  Thus, the Board finds that there has been substantial compliance with the August 2011 Board remand instructions.  Id.

The October 2013 Board remand directed reconciliation of conflicting respiratory diagnoses and subsequent re-adjudication of the claim.  In November 2013, a VA respiratory addendum opinion was obtained, and also in November 2013, a SSOC was issued.  However, the October 2013 Board remand directives instructed, in pertinent part, that the report of diagnoses of asthma, emphysema, COPD and chronic bronchitis, on page 1 of the February 2012 VA respiratory examination report, and the response of "No" on page 15 of the examination report should be reconciled to determine if the Veteran has multiple respiratory conditions.  

The resulting November 2013 VA addendum opinion does not reconcile the discrepancies identified by the Board.  The November 2013 VA addendum opinion stated the Veteran does not have multiple respiratory conditions based upon VA treatment records.  While the Board notes that the February 2012 VA examiner was not available and that the subsequent November 2013 examiner may not know the intent of the prior examiner, the Board still finds the November 2013 addendum opinion is inadequate.  Specifically, the November 2013 VA examiner's rationale does not address if the Veteran had any of the identified conditions at any point during or proximate to the claim, but only stated the Veteran does not have multiple respiratory conditions.  Moreover, the November 2013 VA examiner noted that VA medical records indicate COPD is an active problem, but provided an opinion contrary to such diagnosis and did not make any attempt to reconcile the discrepancy, other than to state such diagnosis is not substantiated by objective medical data.  As a result, the Board finds that November 2013 addendum opinion is inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Additionally, the November 2013 VA addendum opinion, referenced review of January 2012 and July 2013 VA treatment records; however, these records are not associated with the claims file.  Additionally, in a November 2012 statement, the Veteran referenced VA treatment, including psychiatric treatment.  Finally, the January 2012 VA examination for the spine referenced VA treatment records from August 2012, although the Board recognizes that the records referenced are dated subsequent the examination.  Nonetheless, this also provides an indication that VA treatment records exist but are not associated with the claims file.  These records, described above, are not further identified by additional dates or specific location.  Thus, on remand all relevant VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, as noted in the October 2013 Board decision, the issue entitlement to service connection for an acquired psychiatric disorder as secondary to a chronic respiratory disorder is inextricable intertwined with the respiratory claim remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant VA treatment records, specifically those referenced in the November 2013 VA examination report, dated January 2012 and July 2013, and to include VA psychiatric treatment records referenced in the Veteran's November 2012 statement.  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a respiratory examination to determine the nature and etiology of any respiratory disability that is currently diagnosed or was diagnosed proximate to or during the pendency of the claim.  All necessary tests should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  The examiner is requested to address the following:

a.  Reconcile the diagnoses of asthma, emphysema, COPD and chronic bronchitis, from the February 2012 VA examination report, COPD from the January 2012 VA examination report, idiopathic pulmonary fibrosis indicated in the May 2007 VA examination report and COPD, apparently identified as an active problem in VA treatment records, with the report that the Veteran does not have any current respiratory conditions as stated in the November 2013 addendum opinion.  The examiner should provide an explanation for any discrepancy as to why such diagnoses were provided if the Veteran is found not to have such conditions (for example whether the condition resolved or the diagnosis was made erroneously), currently, proximate to, or during the pendency of the claim.  

b.  Whether it is at least as likely as not (50 percent probability or more) that any respiratory disability shown during the appeal period or proximate to the appeal period (to include asthma, emphysema, COPD, chronic bronchitis or idiopathic pulmonary fibrosis) was present in service, was caused by service, or is otherwise etiologically related to service to include asbestos exposure?

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as to find against causation.

The examiner must provide a complete rationale for any opinion expressed.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


